Action for damages due to personal injuries sustained as the result of the collision of two automobiles at an intersection. Plaintiff was a passenger in one of the' cars, which was owned by defendant union and driven by her husband, its agent. The other car was owned by defendant Nussbaum and was driven by his wife. After trial before the court without a jury, judgment was granted in plaintiff’s favor against defendant Nussbaum in the sum of $2,000, plus costs; and in favor of defendant union, dismissing the complaint as to it. Plaintiff appeals from the judgment in her favor as against defendant Nussbaum, upon the ground only of inadequacy; and from the judgment dismissing the complaint as against the defendant union. Defendant Nussbaum appeals from the whole judgment. Judgment reversed on the facts and a new trial granted, with costs to abide the event. The findings of fact upon which it was predicated are contrary to the weight of the credible evidence. In view of the new trial to be had, the question of adequacy has not been considered. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ., concur.